August 25, 1948

Hon. L. A. Woods                Opinion No. V-670
State Superintendent
Department of Education         Re: Treatment of a B.S.
Austin, Texas                       Degree in Library
                                    Science as equlva-
                                    lent to M.A.Degree
                                    for   increment   pur-
                                   poses under Sec..2,
                                   Art. III, R. B. 295,
                                   50th Leg., Acts 1947.
Attention: Ron. T. M. Trlmble
          First Assistant
Dear Sir:
            We refer to your letter request from which we
quote:
         "The State Department of Education, in
    the administrationof the RquallsationLaw
    has recognized a Bachelor of Science degree
    in Library Science as an appropriatedegree
    in recognitionof five years of college work
    which has the same standing as a Master's
    degree in some other subject matter field,
    and on this basis we are allowing an addi-
    tional incrementfor this appropriatedegree.*
          Section 2 of Article III, B. B. 295, 50th Leg-
islature,Acts 1947, which sets out the base salary sched-
ules and teaching experience Incrementsapplicable to the
payment of teachers' salaries In State-aid schools of
Texas, provides a further increment as follows:
     I,
          * Twenty-fiveDollars ($25) per month
     &ail be added for each year of college
     credit over one (1) year o e e To reoeive
     credit for each year of college training
     beginning with the fourthyear, a recogniz-
     ed degree appropriateto each year of o$l-
     lege training must have been conferred.
HOL   L, A. Woods, page 2   (V-670)


          In Opinion No. V-406, this office In constru-
ing this above quoted provision of the State-aid law,
advised:
           “The Act contemplatesthat a teacher    ‘i
      shall receive $25 per month for each gear
      of college credit over one year. Therefore,
      a teacher with two years of college training
      would receive a $24.increment,and for three
      years $50. Beginning with the fourth year
      .adegree appropriateto each year of college,
      training must have been conferred to be en-
      titled to an additional increase. The teaoh-
      er upon whom’s B. A. degree, or its equiva-
      lent, Is conferredwould be eligible for $75
      and an additional yearIs work and the confer-
      ring of a Masters degree would qualify a
      teacher for $100."
          It is generally known and accepted fact that
a B. A. degree Is an appropriatedegree for the success-
ful completionof four years of prescribed college work,
and that a Masters degree is appropriateand conferred
for the successful completionof an additional year of
prescribed college work after a B. A. degree, or its
equivalent,is acquired. Our Opinion V-$06 insofar as
It refers to the increment for'a.teacherwho has a B. A.
degree, or its equivalent,or who has a Masters c¶egree
was predicated upon this premise or reasoning.
          It should further be observed that the law
above quoted makes no specific reference to a B. A.,
Masters or Ph.D. degree, It does not require that the
teacher should have a Masters degree before he shall be
entitled to an increme'r$lOO     for .flveyears of col-
lege work. It requires only that he shall have a recog-
nized degree appropriate to each year of college work for
which the degree has been conferred before he shall re-
ceive increment credit for each year of college training
beginning with the fourth year.
          If a teacher has a Masters degree, he is en-
titled to the $100 incrementas provided in the Act.
Opinion V-406e If, however, he has a degree, other thank
a Masters degree, which oould be conferred only upon his
suco'essfulcompletionof five years of prescribed col-
lege work leading u to said degree, he would likewise
be entitled to the $100 increment,for the degree is ap-
propriate to each year of college work for which the
HOIL 1;.A. Woods, page 3     (V-670)


d8gr88 has been conferred.
          Accordingly, if a tea&e& has'8 B. S. degree
in Library  Soleace   from a amognised college which PO-
quiz-esthe successful completionof five years of pro-
sorlbed college work before the said dogPee may be oon-
r0m3d, he ia entitled to a ooll8g8 train* laa2wneat
of $100. If, howsvsr, the teacher has a: B. S. degree
in Library Science from a recogniced col~egs which Ce-
qulres the~sucoessful     completion of four years 0nXy of
prescribed college work before said degree map be oon-
femad, he Is entitled to a college tralnlng inmement
of $75.
                         SUMMARY

          Where a teacher holds a B. S. degree
     in Library Soienae from a recognized col-
     lege which requires the suocessf\iloostplo-
     tion of 5 years of prescribed college work
     before confepringsaw, he is entitled to a
     college train% increment of $100. Where,
                   3 8 suoh degree from a recog-
     howev87, he ho1
     nized college which Pequirss only four gears
     of presoribed college work before conferring
     sa01, he 18 entitled to a college training
     LncMement of $75. Sec. 2, Article III, H.B.
     295, 50th Legislature,Aots 1947.
                                       Yours very tmly,
                                ATTORNEY GENERAL OF TEXAS



CEO:mw                          -ti Chester E. Ollison
                                    Assistant